Citation Nr: 9936247	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-37 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the residuals of 
bilateral ankle sprains.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

4.  Entitlement to a higher rating for a low back disability, 
evaluated as 10 percent disabling prior to November 1988 and 
as 0 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to September 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1993 decision by the VA RO that 
denied the veteran's claims for service connection for 
residuals of bilateral ankle sprains and right ear hearing 
loss, and granted service connection for left ear hearing 
loss (with a 0 percent rating) and a low back disability 
(with a 10 percent rating). 

This case was remanded by the Board in November 1997 in order 
for the RO to contact the veteran and ascertain his desires 
concerning a Travel Board hearing.  The RO's efforts to 
contact the veteran have been unsuccessful, and the veteran 
did not appear for subsequently scheduled VA examinations.  
In October 1998, the RO reduced the rating for the veteran's 
low back disability from 10 percent to 0 percent, effective 
November 1, 1998.

The present Board decision addresses the issues of service 
connection for residuals of bilateral ankle sprains, service 
connection for right ear hearing loss, and a higher rating 
for a low back disability (evaluated 10 percent prior to 
November 1998, and 0 percent since then).  The issue of an 
increased rating for left ear hearing loss is addressed in 
the remand portion at the end of this decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for residuals of 
bilateral ankle sprains.  

2.  The veteran has right ear hearing loss that started 
during service.  

3.  The veteran's low back disability was manifested by no 
more than slight limitation of motion and characteristic pain 
on motion prior to November 1988; and the reduction to a 0 
percent rating effective November 1, 1998 was proper based on 
failure to report for VA examination.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
bilateral ankle sprains is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  Right ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for a rating in excess of 10 percent for a 
low back disorder prior to November 1998, and in excess of 0 
percent thereafter, have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.655, 4.71a, Codes 
5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Background

The veteran served in the Air Force as a fire protection 
specialist from July 1976 to September 1992. 

The veteran's April 1976 service enlistment examination 
showed he had right ear decibel thresholds of 15 or less at 
all frequencies tested; no other pertinent findings were 
reported.  A June 1979 service audiometric examination showed 
decibel thresholds of 15 or less in the right ear at all 
frequencies tested, except for 6000 hertz where the threshold 
was 25 decibels. A November 1981 service audiometric 
examination showed decibel thresholds of 15 or less in the 
right ear at all frequencies tested, except for 6000 hertz 
where the threshold was 35 decibels.  The service medical 
records show he had complaints of left ankle pain since the 
previous evening in November 1985.  It was noted that he had 
a history of weak ankles.  The assessment was left ankle 
tendonitis/ankle sprain, mild.  In June 1987 he reported that 
he had had bilateral ankle pain for 1 year.  There was no 
history of injury.  Clinical and X-ray examination of the 
ankles was negative.  The assessment was arthralgias.  The 
service medical records also show the veteran was seen for 
complaints of pain in his left knee and right ankle after a 
basketball injury in October 1988.  The assessments included 
right ankle sprain.  On a November 1988 periodic service 
examination, the lower extremities were normal.  Audiometric 
testing showed decibel thresholds of 15 or less at all 
frequencies tested in the right ear, except for 6,000 where 
he had a decibel threshold of 40.  The summary of defects and 
diagnoses noted high frequency hearing loss in both ears.  In 
August 1991 the veteran sprained his left ankle when he 
twisted it while walking down stairs.  There was moderate 
swelling and decreased range of motion.  The assessment was 
sprained ankle.  He was seen at the outpatient clinic later 
in August 1991 for follow-up of the left ankle sprain.  He 
still had slight swelling and tenderness; the assessment was 
chronic sprained left ankle.  He was referred to physical 
therapy where it was noted that ankle pain had been a chronic 
problem throughout his life.  He was scheduled for physical 
therapy appointments, but was discontinued when he did not 
come to scheduled appointments.  Low back pain was noted on a 
number of occasions during service.  

On the veteran's July 1992 service separation examination, he 
did not record any complaints referable to his ankles on the 
report of medical history; his history of back pain was 
noted.  Clinical examination of the lower extremities was 
normal.  Audiometric testing showed left ear hearing loss; in 
the right ear he had decibel thresholds of 10 or less at all 
frequencies tested, except for 6,000 where he had a decibel 
threshold of 30.

The veteran was released from active duty in September 1992.

In November 1992 the veteran filed a claim for service 
connection for various disabilities, including hearing loss 
and "ankles."

On a February 1993 VA general medical examination, no 
abnormalities of the lower extremities were noted.  

On a VA audiological evaluation in February 1993, right ear 
pure tone thresholds, in decibels, were 20 or less at 
frequencies tested except for 6000 hertz where the decibel 
threshold was 30.  The veteran had speech recognition ability 
of 92 percent in the right ear.  It was remarked that the 
veteran had normal hearing in the right ear, except for a 
mild sensorineural hearing loss at 6000 hertz, and had mild 
to moderate sensorineural hearing loss at 4000 to 8000 hertz 
in his left ear.

On a March 1993 VA spine examination, the veteran had a 
number of orthopedic complaints, including stiffness in his 
left ankle.  Examination of the ankles showed full, free 
range of motion without swelling or tenderness.  The veteran 
had markedly limited range of motion of the low back with 
forward flexion to 50 degrees, extension to 10 degrees, 
lateral flexion to 15 degrees, and rotation to 25 degrees.  
The diagnosis was chronic low back pain, mechanical in 
origin, and better explained by diffuse fibromyalgia and rule 
out early inflammatory arthropathy.  X-rays of the lumbar 
spine showed Grade I spondylolisthesis of L5 on S1 with no 
evidence of spondylolysis.

In December 1993 the RO granted service connection for 
chronic low back pain (10 percent) and left ear hearing loss 
(0 percent).  Service connection for several conditions, 
including bilateral ankle sprains and right ear hearing loss 
was denied.

In December 1994 correspondence, the veteran reported that he 
was subjected to noise exposure working as a firefighter 
around aircraft.  He said that he had ankle pain since he 
left service and had been told he had arthritis in his 
ankles.

On an April 1995 VA spine examination, the veteran reported 
that he had had variable low back pain since service.  
Examination showed normal and symmetric muscle bulk and tone 
of the lower extremities.  There was normal lumbar lordosis, 
no significant scoliosis, and some radiation of pain and 
tenderness to palpation over L3-4 and L4-5.  He had forward 
flexion to 80 degrees, extension to 10 degrees, left lateral 
flexion to 15 degrees, right lateral flexion to 25 degrees, 
left rotation to 15 degrees, and right rotation to 10 
degrees.  Findings on sensory examination were somewhat 
inconsistent.  The impression was chronic low back pain 
without evidence of significant radiculopathy.  There 
appeared to be some functional disability related to pain 
inhibition only.  X-rays in May 1995 showed Grade I 
spondylolisthesis, unchanged.

In November 1997 the Board remanded the case to the RO to 
verify the veteran's last known address to ascertain his 
desires regarding a travel board hearing (this included 
instructions to contact the veteran's local service 
representative.)  

Subsequent RO contacts with the veteran's representative and 
letters to the veteran were not successful in ascertaining 
the veteran's whereabouts.

VA compensation examinations were scheduled in March and June 
1998, but the veteran failed to report for such examinations.  
(It appears that the notices of the examinations were mailed 
the veteran but were returned as undelivered and without a 
forwarding address.)

In August 1998, the RO mailed notice to the veteran at his 
last known address, informing him that his compensation for 
the low back disorder would be teminated effective November 
1, 1998, due to his failure to report for examination.  He 
was told that to avoid such reduction he should respond in 60 
days and explain if there was good reason for failure to 
report for examination and indicate if he was willing to 
report for examination.  He was also informed that he could 
submit additional evidence and request a hearing.  This 
letter was returned by the post office undelivered, but with 
a different forwarding address.  The RO sent the letter to 
the new address, and there is no evidence that the letter was 
returned as nondelivered.

The veteran did not respond to the above correspondence and 
the RO reduced his rating for the low back condition from 10 
to 0 percent, effective from November 1, 1998.





II.  Analysis

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The veteran's claims for service connection for a bilateral 
ankle disability and right ear hearing loss present the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

1.  A bilateral ankle disability

During service the veteran had episodes of ankle pain in 1985 
and 1987; he a right ankle sprain after a basketball injury 
in 1988, and a left ankle sprain after a twisting injury in 
1991.  No further ankle symptoms were noted in service, and 
the 1992 service separation examination noted normal lower 
extremities.  On the 1993 VA examination after service, no 
disability of either ankle was noted.  No ankle pathology has 
been demonstrated subsequent to service.  

Although the veteran contends that he has a bilateral ankle 
disorder and such is related to service, as a layman he is 
not competent to render an opinion regarding diagnosis or 
etiology of a disability, and thus his statements in this 
regard do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Absent competent medical evidence of a current bilateral 
ankle disability and of linkage to service, the claim for 
service connection for a bilateral ankle disorder must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Caluza, 
supra.

2.  Right ear hearing loss 

The veteran's claim for service connection for right ear 
hearing loss is well grounded, meaning plausible.  All 
relevant facts have been properly developed to the extent 
possible and, therefore, the VA's duty to assist the veteran 
has been satisfied.  38 U.S.C.A. § 5107(a).

The veteran claims he has a right ear hearing loss from noise 
exposure during service.  On his 1976 service enlistment 
examination, audiometric testing showed all reported decibel 
thresholds were 15 or less.  A 1979 examination showed 
similar findings but with a 25 decibel threshold at 6000 
hertz in the right ear.  On service examinations beginning in 
1981, audiometric testing showed right ear decibel thresholds 
of 30 decibels and higher at 6000 hertz; high frequency 
hearing loss of both ears was diagnosed in 1988; and right 
ear decibel thresholds were normal at the 1992 service 
separation examination, except for 30 decibels at 6000 hertz.  
According to some medical authorities, the threshold for 
normal hearing is 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet.App. 155 (1993).  Thus the veteran first 
demonstrated at least some right ear hearing loss during 
service, even if only at high frequencies.  

The veteran continued to exhibit right ear hearing loss after 
service, and the decibel threshold at 6000 hertz was 30 on 
the 1993 VA audiometric examination.  While the auditory 
thresholds during service did not meet the VA definition of 
disability for impaired hearing, as outlined in 38 C.F.R. 
§ 3.385, such is not required for service connection; service 
connection is still possible if the veteran currently has a 
hearing loss disability, as defined by this regulation, and 
the disability is shown to be related to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  According to 38 C.F.R. 
§ 3.385, a current hearing loss disability exists if speech 
recognition scores are less than 94 percent.  The veteran 
meets this test, as his right ear speech recognition score at 
the 1993 VA examination was 92 percent.

Given the findings of at least some diminished hearing in the 
right ear during the veteran's lengthy service, and 
verification of a hearing loss disability of that ear so soon 
after service, the Board finds that current right ear hearing 
loss was incurred in service.  Thus service connection is 
granted for right ear hearing loss.  The benefit-of-the-doubt 
rule has been applied in making this decision.  38 U.S.C.A. 
§ 5107(b).

B.  Higher rating for a low back disability 

The veteran's claim for a higher rating for his service-
connected low back disability is well grounded, meaning 
plausible.  All relevant facts have been properly developed 
to the extent possible and, therefore, the VA's duty to 
assist the veteran has been satisfied.  38 U.S.C.A. § 
5107(a).  The veteran has failed to report for scheduled 
examinations.  The duty to assist is not a one-way street, 
and the veteran has not fulfilled his duty to cooperate in 
this matter.  38 C.F.R. §§ 3.326, 3.327, 3.655; Olson v. 
Principii, 3 Vet. App. 480 (1992).  Correspondence with the 
veteran has also been returned as undeliverable.  The Board 
finds that the veteran has failed in his duty to keep the VA 
apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262 
(1993) (if the veteran has not apprised the VA of his 
whereabouts, there is no burden on the part of the VA to turn 
up heaven and earth to find him).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Limitation of motion of the lumbar spine will be rated 10 
percent when slight and 20 percent when moderate.  38 C.F.R. 
§ 4.71a, Code 5292.  When the criteria for a compensable 
rating are not shown, a zero percent rating will be assigned.  
38 C.F.R. § 4.31.

Lumbosacral strain will be rated 0 percent when there are 
slight subjective symptoms only.  It is rated 10 percent when 
there is characteristic pain on motion.  A 20 percent rating 
is assigned when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  38 C.F.R. § 4.71a, Code 5295.

The veteran had intermittent treatment of low back problems, 
including pain, during active duty.  There is no evidence of 
any treatment for a low back condition after service other 
than over-the-counter medications for pain, and his principal 
complaint on the April 1995 VA examination was that of 
variable low back pain.  On objective examination, it was 
noted that forward flexion was 80 degrees; extension was 10 
degrees; and lateral bending to the left and right was to 15 
and 25 degrees.  It was also noted that he had normal lumbar 
lordosis and no scoliotic deformity.  The impression was a 
chronic low back pain without evidence of significant 
radiculopathy.

In sum, such findings do not reflect that, prior to November 
1998, the veteran had more than slight limitation of motion 
of the lumbosacral spine as required for a rating in excess 
of 10 percent rating under Code 5292.  While the examiner 
said the veteran had some functional disability related to 
pain inhibition only, there is nothing to indicate that he 
had more than slight limitation of motion due to pain on use.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  The medical evidence also did not demonstrate more 
than characteristic pain on motion (the 10 percent criteria 
under Code 5295) prior to November 1998.  The Board finds 
that the veteran's symptomatology, prior to November 1998, 
more nearly approximated the criteria for a 10 percent 
evaluation than that for a higher rating under Codes 5292 or 
5295; therefore, a higher rating prior to November 1998 is 
not warranted.  38 C.F.R. § 4.7.

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, the VA shall issue a 
pretermination notice advising the payee that payment for the 
disability or disabilities for which the reexamination was 
scheduled will be discontinued.  Such notice shall also 
include the prospective date of discontinuance or reduction, 
the reason therefor and a statement of the claimant's 
procedural and appellate rights.  The claimant shall be 
allowed 60 days to indicate his or her willingness to report 
for a reexamination or to present evidence that payment for 
the disability or disabilities for which the reexamination 
was scheduled should not be discontinued or reduced.  If 
there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the predetermination 
notice or the date of last payment, whichever is later.  38 
C.F.R. § 3.655.

Although it appears that the veteran did not receive actual 
notice to report for examination, sufficient VA attempts were 
made to notify him at his last known address, and he has 
failed to keep the VA notified of his whereabouts.  In any 
event, it appears that he was given a pretermination 
notification letter which was not returned as undeliverable.  
Under the circumstances, the reduction to a non-compensable 
rating for the low back disorder, effective November 1, 1998, 
due to failure to report for examination, was proper.  38 
C.F.R. § 3.655.

Since the preponderance of the evidence is against the 
veteran's claim for a higher rating for a low back disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ankle disorder is denied.

Service connection for right ear hearing loss is granted.

A higher rating for a low back disability is denied.


REMAND

The veteran has also claimed a compensable rating higher for 
service-connected left ear hearing loss.  As the Board has 
granted service connection for right ear hearing loss, the RO 
should readjudicate the claim for a higher rating for 
bilateral hearing loss.  Provisions for evaluating hearing 
loss were amended effective June 10, 1999, and the RO should 
consider the new criteria in the present case.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  In the judgment of the 
Board, a current VA audiology examination to rate bilateral 
hearing loss is warranted, although the Board recognizes the 
difficulty the RO has had contacting the veteran.  38 
U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet.App. 377 (1994).

In light of the foregoing, this issue is remanded for the 
following actions:

1.  The RO should have the veteran 
undergo a current VA audiological 
examination to determine the severity of 
his bilateral hearing loss.

2.  Thereafter (and regardless of whether 
the veteran reports for the scheduled VA 
audiology examination), the RO should 
adjudicate the claim for a higher rating 
for bilateral hearing loss.  This should 
include consideration of the new rating 
criteria.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



